DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2022 (see paragraph 2 of the Office action mailed May 26, 2022).
Claim Objections
Claim 19 is objected to because of the following informalities: to correct a typographical error applicant should change “ration” to -- ratio -- .  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-16, and 18-20 of copending Application No. 16/215,740 (reference application) in view of US Patent Application Publication 2013/0303657 A1 cited by applicant and optionally further in view of Abele et al. (5,214,100). US ‘657 teaches to increase the modulus of such tire diene rubber components, thus improving handling stability, by providing them with the claimed concentrations A and B and weight ratio A/B (paragraphs 0001-0085, 0104, 0116, 0161, Examples 4-6: 1.5/1.1 = 1.4, but in paragraph 0061 the preferred A concentration is 1.5-15 phr with lower values such as 2.5, 3.0, 3.5, and 4.0 prioritizing fuel economy and elongation at break while still obtaining enhanced complex elastic modulus E* (the “effects of the resin” in paragraph 0056) and when used with the exemplary 1.1 phr of the B component would result in A/B values of 2.3, 2.7, 3.2, and 3.6 within the newly claimed ranges of 2.0-8.0 and 2.0-6.0); it would therefore have been obvious to one of ordinary skill in the art to provide the tire of the copending claims with concentrations A and B and weight ratio A/B taught above in order to increase the modulus of the support rubbers and thus improve handling stability. This is especially true because, contrary to applicant’s arguments, one of ordinary skill in the art would have understood the entire preferred range in US ‘657 to apply to the resorcinol-formaldehyde resin as exemplified by Abele et al. (col. 1 lines 5-68, col. 3 line 33 - col. 4 line 11, col. 4 lines 38-41: 1-50 phr and preferably 3-15 phr). Note that contrary to applicant’s arguments the data in the specification do not constitute a convincing showing of unexpected results at least because the data are not commensurate in scope with the scope of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 7, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of copending Application No. 16/215,764 (reference application) in view of US Patent Application Publication 2013/0303657 A1 cited by applicant and optionally further in view of Abele et al. (5,214,100). US ‘657 teaches to increase the modulus of such tire diene rubber components, thus improving handling stability, by providing them with the claimed concentrations A and B and weight ratio A/B (paragraphs 0001-0085, 0104, 0116, 0161, Examples 4-6: 1.5/1.1 = 1.4, but in paragraph 0061 the preferred A concentration is 1.5-15 phr with lower values such as 2.5, 3.0, 3.5, and 4.0 prioritizing fuel economy and elongation at break while still obtaining enhanced complex elastic modulus E* (the “effects of the resin” in paragraph 0056) and when used with the exemplary 1.1 phr of the B component would result in A/B values of 2.3, 2.7, 3.2, and 3.6 within the newly claimed ranges of 2.0-8.0 and 2.0-6.0); it would therefore have been obvious to one of ordinary skill in the art to provide the tire of the copending claims with concentrations A and B and weight ratio A/B taught above in order to increase the modulus of the support rubbers and thus improve handling stability. This is especially true because, contrary to applicant’s arguments, one of ordinary skill in the art would have understood the entire preferred range in US ‘657 to apply to the resorcinol-formaldehyde resin as exemplified by Abele et al. (col. 1 lines 5-68, col. 3 line 33 - col. 4 line 11, col. 4 lines 38-41: 1-50 phr and preferably 3-15 phr). Note that contrary to applicant’s arguments the data in the specification do not constitute a convincing showing of unexpected results at least because the data are not commensurate in scope with the scope of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 7-8, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, and 10 of US Patent 11,318,797 B2 in view of US Patent Application Publication 2013/0303657 A1 cited by applicant and optionally further in view of Abele et al. (5,214,100). US ‘657 teaches to increase the modulus of such tire diene rubber components, thus improving handling stability, by providing them with the claimed concentrations A and B and weight ratio A/B (paragraphs 0001-0085, 0104, 0116, 0161, Examples 4-6: 1.5/1.1 = 1.4, but in paragraph 0061 the preferred A concentration is 1.5-15 phr with lower values such as 2.5, 3.0, 3.5, and 4.0 prioritizing fuel economy and elongation at break while still obtaining enhanced complex elastic modulus E* (the “effects of the resin” in paragraph 0056) and when used with the exemplary 1.1 phr of the B component would result in A/B values of 2.3, 2.7, 3.2, and 3.6 within the newly claimed ranges of 2.0-8.0 and 2.0-6.0); it would therefore have been obvious to one of ordinary skill in the art to provide the tire of the patented claims with concentrations A and B and weight ratio A/B taught above in order to increase the modulus of the support rubbers and thus improve handling stability. This is especially true because, contrary to applicant’s arguments, one of ordinary skill in the art would have understood the entire preferred range in US ‘657 to apply to the resorcinol-formaldehyde resin as exemplified by Abele et al. (col. 1 lines 5-68, col. 3 line 33 - col. 4 line 11, col. 4 lines 38-41: 1-50 phr and preferably 3-15 phr). Note that contrary to applicant’s arguments the data in the specification do not constitute a convincing showing of unexpected results at least because the data are not commensurate in scope with the scope of the claimed invention.
Claims 1-8 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent 11,331,961 B2 in view of US Patent Application Publication 2013/0303657 A1 cited by applicant and optionally further in view of Abele et al. (5,214,100). US ‘657 teaches to increase the modulus of such tire diene rubber components, thus improving handling stability, by providing them with the claimed concentrations A and B and weight ratio A/B (paragraphs 0001-0085, 0104, 0116, 0161, Examples 4-6: 1.5/1.1 = 1.4, but in paragraph 0061 the preferred A concentration is 1.5-15 phr with lower values such as 2.5, 3.0, 3.5, and 4.0 prioritizing fuel economy and elongation at break while still obtaining enhanced complex elastic modulus E* (the “effects of the resin” in paragraph 0056) and when used with the exemplary 1.1 phr of the B component would result in A/B values of 2.3, 2.7, 3.2, and 3.6 within the newly claimed ranges of 2.0-8.0 and 2.0-6.0); it would therefore have been obvious to one of ordinary skill in the art to provide the tire of the patented claims with concentrations A and B and weight ratio A/B taught above in order to increase the modulus of the support rubbers and thus improve handling stability. This is especially true because, contrary to applicant’s arguments, one of ordinary skill in the art would have understood the entire preferred range in US ‘657 to apply to the resorcinol-formaldehyde resin as exemplified by Abele et al. (col. 1 lines 5-68, col. 3 line 33 - col. 4 line 11, col. 4 lines 38-41: 1-50 phr and preferably 3-15 phr). Note that contrary to applicant’s arguments the data in the specification do not constitute a convincing showing of unexpected results at least because the data are not commensurate in scope with the scope of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0035261 A1 cited by applicant (equivalent to CN 101121370 cited by applicant) in view of US Patent Application Publication 2013/0037196 A1 cited by applicant and US Patent Application Publication 2013/0303657 A1 cited by applicant and optionally further in view of Abele et al. (5,214,100).
 	See the English translation of the Chinese Office Action cited by applicant dated September 14, 2020 and US ‘261 embodiment of Figs. 1 and 3: it is well known to make such support rubbers have a higher modulus than that of the side wall rubber so that they can perform their support (reinforcing) function, as evidenced for example by US ‘196 (100% modulus in reinforcing rubber 20 covering chafer wind-up end 6E as monolithic layer 21 or high tensile stress layer 22 by definition higher than that of sidewall rubber 9, Figs. 1-5 and paragraphs 0001-0056) and US ‘657 teaches to increase the modulus of such tire diene rubber components, thus improving handling stability, by providing them with the claimed concentrations A and B and weight ratio A/B (paragraphs 0001-0085, 0104, 0116, 0161, Examples 4-6: 1.5/1.1 = 1.4, but in paragraph 0061 the preferred A concentration is 1.5-15 phr with lower values such as 2.5, 3.0, 3.5, and 4.0 prioritizing fuel economy and elongation at break while still obtaining enhanced complex elastic modulus E* (the “effects of the resin” in paragraph 0056) and when used with the exemplary 1.1 phr of the B component would result in A/B values of 2.3, 2.7, 3.2, and 3.6 within the newly claimed ranges of 2.0-8.0 and 2.0-6.0); it would therefore have been obvious to one of ordinary skill in the art to make the support rubbers in the US ‘261 tire have a higher modulus than that of the side wall rubber so that they can perform their support (reinforcing) function and to provide the above tire support rubbers with concentrations A and B and weight ratio A/B taught above in order to increase the modulus of the support rubbers and thus improve handling stability. This is especially true because, contrary to applicant’s arguments, one of ordinary skill in the art would have understood the entire preferred range in US ‘657 to apply to the resorcinol-formaldehyde resin as exemplified by Abele et al. (col. 1 lines 5-68, col. 3 line 33 - col. 4 line 11, col. 4 lines 38-41: 1-50 phr and preferably 3-15 phr). 
 	As to claims 2-4 and 6, see US ‘261 embodiment of Figs. 1 and 3 and Examples 2 and 7: tape rubber 13A and pad rubber 23 on the sides of chafer layer rolled-up end 20be, inner and outer ends of tape rubber 13A at different radial heights than those of pad rubber 23, exemplary Hb = 70 mm so the radial height of overlap of the chafer layer with both support rubbers in Examples 2 and 7 is clearly depicted as being within the broad claim 6 range of 5 mm or more (MPEP 2125: the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art). 
 	As to claim 5, see US ‘261 embodiment of Figs. 1 and 3 and specification paragraph 0038: the radial height Db of the outer portion of chafer layer 20 is 150%-300% of the rim flange height Hf, with 150% disclosed with sufficient specificity to maximize durability (minimize damage to the tire) while still assuring sufficient bead reinforcement (MPEP 2131.03(II): question of whether or not a value within a range is disclosed with “sufficient specificity” is similar to that of whether or not a species can be “at once envisaged” by one of ordinary skill in the art from the disclosure discussed in MPEP 2131.02(III)), which as clearly depicted in Fig. 1 would result in the claimed chafer end 20be being at a radial height from the outer end of the bead core 5 within the claimed range of 3%-5% of the tire cross-section height from the outer end of the bead core 5 (MPEP 2125: the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art). 
  	As to claims 7 and 8, see US ‘261 embodiment of Figs. 1 and 3: when the radial height Db of the outer portion of chafer layer 20 is 150% of the rim flange height Hf as in the rejection of claim 5 above, pad rubber 23 clearly depicted as being arranged in a radial distance that is within the broadly claimed range of 15% to 45% of the tire cross-section height from the outer end of the bead core 5 and tape rubber 13A clearly depicted as being arranged in a radial distance that is within the broadly claimed range of 5% to 20% of the tire cross-section height from the outer end of the bead core 5 (MPEP 2125: the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art).
 	Note that, contrary to applicant’s arguments, the data in the specification do not constitute a convincing showing of unexpected results at least because the data are not commensurate in scope with the scope of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             December 16, 2022